o f f i c e o f c h i e f c o u n se l department of the treasury i n t e r n a l r e v e n u e s e r v i c e washington d c march conex-106462-11 number release date uil the honorable dan benishek member united_states house of representative sec_810 south otsego avenue suite gaylord mi attention ------------------------------------------ dear congressman benishek i am responding to your inquiry dated date on behalf of your constituent ------------------------ the irs denied ------------------ application_for tax_refund based on a carry back of net operating losses nols this letter explains why the irs denied his application ---------------- files his income_tax returns on a calendar_year basis on or after date he filed irs form_1045 application_for tentative refund to elect to carry back losses_incurred during to the taxable_year ending date congress authorized this election in sec_172 of the internal_revenue_code code as provided in section a of the worker homeownership and business assistance act of pub_l_no 123_stat_2992 taxpayers who make this election may carry back an applicable nol an nol for a taxable_year ending after date and beginning before date to or years preceding the taxable_year of the applicable nol sec_172 and ii of the code congress also limited the time in which taxpayers could make this election specifically congress provided that taxpayers had to make this election by the due_date including extension of time for filing the return for the taxpayer’s last taxable_year beginning in sec_172of the code thus a taxpayer who files a return on a calendar_year basis had to make the election for example by filing form no later than date the irs denied ----------------’s application_for a tentative refund because he missed the date deadline that congress imposed for making the election to carry back conex-106462-11 his nols to to extend the deadline as ---------------- requested would require legislative action by congress the irs lacks the authority to make this change if you have any questions please contact me or ---------------------------------at ------- ------------- sincerely michael j montemurro branch chief office of associate chief_counsel income_tax accounting
